DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 04/23/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent App. No. 17/238,461. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent App. No. 17/238,461 are clearly anticipated or similar in scope to the rejected claims 1-17 of the U. S. Pat. App (No. 17/238,442) with only obvious wording variations. For example:
U. S. Pat. App No. 17/238,442
U.S. Pat. App. No. 17/238,461
1. A battery module for a hearing device, the battery module comprising: 
a secondary cell having a positive potential and a negative potential; two contact elements, including a contact element for making contact with the positive potential of said secondary cell and a contact element for making contact with the negative potential of said secondary cell; a fuse arranged in close vicinity of said contact element for making contact with the positive potential; a copper jacket surrounding said secondary cell; a ferrite jacket arranged on an outside of said copper jacket; an induction coil arranged on an outside of said ferrite jacket, said induction coil being configured to inductively receive energy; a resonant capacitor connected to said induction coil in close vicinity of said induction coil; and a thermistor for monitoring a cell temperature, said thermistor being electrically insulated with respect to said secondary cell but thermally coupled to said secondary cell with low thermal resistance for heat transfer between said secondary cell and said thermistor
1. A battery module for a hearing device, 

the battery module comprising: 

a secondary cell; a blocking sleeve enclosing 

said secondary cell and configured to shield 

said secondary cell against a magnetic field; 

a jacket formed from permeable material and 
arranged on an outside of said blocking 

sleeve; and an induction coil arranged on an 

outside of said jacket and configured to 

receive energy inductively, with said 

induction coil forming a receiving antenna 

with said jacket for receiving energy; wherein 

a material and/or a geometric structure of at 

least one of said blocking sleeve, said jacket 

formed of permeable material, or said 

induction coil is selected to adjust a quality 

factor of at least 35 in the battery module for 

receiving energy at a predetermined charging 

frequency of a magnetic alternating field 

generated by a charging device for charging 

the battery module by inductive resonance 

charging.

Furthermore, regarding claim 1, Narampanawe et al. claimed (in U.S. Pat. App. No. 17/238,461) a similar structured battery module for a hearing device, comprising a secondary cell and others. In contrast, Narampanawe et al. lack claiming of a fuse and a thermistor as claimed (in U. S. Pat. App No. 17/238,442). Since providing suitable fuse and/or a thermistor for a battery device is very well known in the art, it therefore would have been obvious to one skilled in the art before the effective filing date of the claimed invention to be motivated to provide suitable fuse and thermistor for the battery module taught by Narampanawe et al. (in U.S. Pat. App. No. 17/238,461), in order to desirably protect and battery module.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent App. No. 17/238,446. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent App. No. 17/238,446 are clearly anticipated or similar in scope to the rejected claims 1-17 of the U. S. Pat. App (No. 17/238,442) with only obvious wording variations. For example:
U. S. Pat. App No. 17/238,442
U.S. Pat. App. No. 17/238,446
1. A battery module for a hearing device, the battery module comprising: 
a secondary cell having a positive potential and a negative potential; two contact elements, including a contact element for making contact with the positive potential of said secondary cell and a contact element for making contact with the negative potential of said secondary cell; a fuse arranged in close vicinity of said contact element for making contact with the positive potential; a copper jacket surrounding said secondary cell; a ferrite jacket arranged on an outside of said copper jacket; an induction coil arranged on an outside of said ferrite jacket, said induction coil being configured to inductively receive energy; a resonant capacitor connected to said induction coil in close vicinity of said induction coil; and a thermistor for monitoring a cell temperature, said thermistor being electrically insulated with respect to said secondary cell but thermally coupled to said secondary cell with low thermal resistance for heat transfer between said secondary cell and said thermistor
1. A battery module for a hearing device, 

the battery module comprising: 

a secondary cell; a blocking sleeve enclosing 

said secondary cell in a closed ring shape, at 

least on a jacket surface thereof, said blocking 

sleeve being configured to shield said 

secondary cell against a magnetic field; a 

jacket formed from permeable material and 

arranged on an outside of said blocking 

sleeve; and an induction coil arranged on an 

outside of said jacket and configured to 

receive energy inductively; said 

induction coil having a coil axis oriented 

radially with respect to said secondary cell; 

and said induction coil forming a receiving 

antenna with said jacket for receiving energy.

Furthermore, regarding claim 1, Narampanawe et al. claimed (in U.S. Pat. App. No. 17/238,446) a similar structured battery module for a hearing device, comprising a secondary cell and others. In contrast, Narampanawe et al. lack claiming of a fuse and a thermistor as claimed (in U. S. Pat. App No. 17/238,442). Since providing suitable fuse and/or a thermistor for a battery device is very well known in the art, it therefore would have been obvious to one skilled in the art before the effective filing date of the claimed invention to be motivated to provide suitable fuse and thermistor for the battery module taught by Narampanawe et al. (in U.S. Pat. App. No. 17/238,446), in order to desirably protect and battery module.

Claim Objections
Claims 15-17 are objected to because of the following informalities:
Claims 15-17 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 1 claims a battery module for a hearing device, and claims 15-17 claim another embodiment of this invention, which clearly fails to further limiting claim 1.
	Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651